Citation Nr: 1708182	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for chronic venous stasis secondary to right knee status post medial meniscectomy and total knee arthroplasty (TKA).

4.  Entitlement to service connection for recurrent ipsilateral cellulitis secondary to right knee status post medial meniscectomy and total knee arthroplasty (TKA).

5.  Entitlement to service connection for parathyroid adenoma due to ionizing radiation exposure.

6.  Entitlement to a disability rating in excess of 60 percent for osteoarthritis, right knee status post medial meniscectomy and total knee arthroplasty (TKA).

7.  Entitlement to a compensable disability rating for residuals of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested and was scheduled for a local hearing in January 2013 and a Board videoconference hearing in July 2016.  However, he respectively withdrew those hearing requests in January 2013 and July 2016.  38 C.F.R. § 20.704(e).  Therefore, the Board will proceed with the appeal.

The Board observes that the RO adjudicated the Veteran's chronic venous stasis and recurrent ipsilateral cellulitis claims under the provisions of 38 U.S.C.A. § 1151.  However, it appears from his June 2011 claim and August 2011 contact with the RO that the Veteran claimed those issues as secondary to his right knee disability and TKA, and not due to an error or instance of fault on the part of VA.  Indeed, in September 2012 correspondence, the RO sent the Veteran VCAA notice of how to establish service connection for chronic venous stasis and recurrent ipsilateral cellulitis as secondary to his right knee disability and TKA.  Thus, the Board has recharacterized the claims on appeal as claims for secondary service connection, as shown on the title page.  Moreover, as the Board is granting those claims as discussed below, the Board finds there is no prejudice to the Veteran in doing so.

As a final preliminary matter, the Board must address a potential power of attorney issue.  In November 2010, the Veteran submitted a valid VA Form 21-22 in favor of Disabled American Veterans (DAV).  Thereafter, in November 2015, he submitted a new VA Form 21-22 in favor of Veterans of Foreign Wars of the United States (VFW).  However, the form was not signed by a representative of VFW and was therefore, not accepted.  In July 2016, VA sent the Veteran a letter informing him that the November 2015 VA Form 21-22 in favor of VFW is not valid, as it was not signed by a VFW representative, and asking him to clarify who is his representative.  Notably, the letter stated that if VA did not hear from the Veteran in 30 days, it will assume that the Veteran wants DAV to continue to represent him.  The Veteran did not respond within 30 days.  

The Board recognizes that in February 2017, the Veteran submitted a letter stating that he updated his representation from DAV, and that VFW is his current representative.  Notwithstanding the fact that the February 2017 communication was not received until long after 30 days of the July 2016 correspondence, there is still no valid VA Form 21-22 in favor of VFW of record.  Given that the Veteran was notified of the need for a new and complete VA Form 21-22 in favor of VFW in order for VFW to be recognized as his accredited service representative of record, and given that he failed to respond within 30 days of the July 2016 clarification letter and failed to provide a valid VA Form 21-22 in favor of VFW, DAV is presumed to be his representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy and a parathyroid adenoma, and entitlement to an increased rating for basal cell carcinoma residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had military service on and around the perimeter of the Royal Thai Air Force Base at U-Tapao, Thailand from December 1968 to December 1969, as a result of which he was exposed to herbicide agents.

2.  The Veteran has chronic venous insufficiency and recurrent ipsilateral cellulitis secondary to his service-connected right knee disability, status post total right knee replacement.

3.  Post-operative residuals of a total right knee replacement are not manifested by signs that more closely resemble an amputation of the right lower extremity at the upper third of the thigh. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include coronary artery disease, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for separate service connection for chronic venous insufficiency secondary to a right knee disability, status post total knee arthroplasty, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for separate service connection for recurrent ipsilateral cellulitis secondary to a right knee disability, status post total knee arthroplasty, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for an evaluation in excess of 60 percent for post-operative residuals of a total right knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

As it pertains to the claim of entitlement to an increased rating for the right knee, a standard September 2012 letter satisfied the duty to notify provisions.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations are adequate for the purposes of evaluating the Veteran's right knee disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Thus, VA's duty to assist has been met.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Ischemic Heart Disease 

For certain diseases, service connection may also be granted on a presumptive basis due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease, which includes coronary artery disease, is such a disease.

The Veteran's service and personnel records show that he served at U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand from December 1968 to December 1969.  During his time there, he served as a non-commissioned officer (NCO) in charge of ground training, with additional duties as a disaster preparedness NCO.  The Veteran contends that during his assignment in Thailand, his barracks were located near the base perimeter and further, that his duties required him to regularly walk along on the perimeter, as it was his responsibility to ensure that bunkers were properly maintained and equipment was inspected and stored as required.  

In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  The evidence of this exposure was found in a declassified Vietnam War era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The CHECO report observed that some evidence indicated that the herbicides used on the Thailand base perimeters may have been either tactical and procured from the Republic of Vietnam, or commercial and a variant of much greater strength with the characteristics of tactical herbicides.

Thus, when herbicide-related claims involving Thailand service are received, VA must determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, 1.H.5.b was thereby adopted for application in cases where a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era (February 28, 1961 to May 7, 1975) at one of the specified RTAFBs, including at U-Tapao, and was involved with base perimeter security or his duties otherwise placed him near the air base perimeter, then herbicide exposure is conceded.

In evaluating the Veteran's contentions of exposure to herbicides along the perimeter of the U-Tapao RTAFB, the Board notes that he is competent to report the geographical locations of his service.  He has also presented photographs and credible written statements indicating that he regularly spent time along the perimeter of the base.  While he was not involved in airbase perimeter security, his daily duties did put him on the perimeter.  Thus, for the facts specific to this case, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that he did serve on and around the perimeter of U-Tapao RTAFB, and therefore exposure to herbicides is established by the facts found.  38 C.F.R. § 5107(b); 
38 C.F.R. §§ 3.102, 3.307. 

Medical records associated with the claims file establish that the Veteran has a current diagnosis of coronary artery disease, a form of ischemic heart disease.  The regulations recognize that disease as being presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence to the contrary.  Any reasonable doubt that exists with regard to the merits of this claim is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for coronary artery disease.

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).   See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected post-operative residuals of a total right knee replacement have been evaluated as 60 percent disabling as of August 1, 2008.  In considering whether an increased evaluation is warranted as of or after this date, Diagnostic Code 5055 only allows for a 100 percent rating for a 12-month period following knee replacement.  The law does not allow for an extension of the 100 percent rating.  Instead, after one year, the Veteran is to be rated on the residuals.  In this regard, at 60 percent, the Veteran is receiving the maximum evaluation allowable under Diagnostic Code 5055 (for rating 12 months after knee replacement).

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board also considered the possibility of awarding separate disability evaluations under other potentially applicable Diagnostic Codes, for instance, based on the presence of limitation of motion and/or right knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The amputation rule, however, set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, since the prosthetic right knee joint does not involve the upper third of the right thigh.  In other words, the 60 percent rating currently in effect for post-operative residuals of a total right knee replacement is the maximum assignable irrespective of the intensity of disability at the elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, entitlement to an evaluation in excess of 60 percent for post-operative residuals of a total right knee replacement since August 1, 2008, is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

However, the Board does find that, in conjunction with the right knee increased rating claim, separate service connection is warranted for chronic venous insufficiency and recurrent ipsilateral cellulitis secondary to the right knee disability and TKA.  In this regard, service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. §  3.310.

Here, the Veteran has asserted entitlement to a disability rating in excess of 60 percent for his right knee disability and TKA based on the whole of his right knee disability, which includes vascular problems and skin infections diagnosed as cellulitis.  Indeed, since his June 2007 right knee TKA, the record shows repeated treatment for cellulitis affecting the right lower extremity, as well as venous insufficiency.  What is more, those conditions have been attributed by competent medical evidence to his June 2007 right knee TKA.

In this regard, the Veteran was treated for cellulitis or suspected cellulitis affecting his right lower extremity in June 2007 (following the TKA), April 2009, October 2010, November 2010, and April 2011.   He was similarly treated for chronic venous insufficiency or chronic venous stasis in November 2010, July 2011, March 2012, April 2012, and October 2013.  During those treatments, his cellulitis and venous insufficiency were associated with his right TKA.  For example, in October 2010, it was noted that the Veteran had chronic venous insufficiency and had compression stockings that he had been wearing ever since his surgery.  In November 2010, the Veteran was seen for a painful right TKA, and he was noted to have recurrent ipsilateral cellulitis and chronic venous stasis disease of the same leg.  The VA orthopedist objectively noted the Veteran to have a total right knee arthroplasty with zero to 90 degrees of motion, a well-healed wound, and "distal leg residual venous changes and/or residual cellulitic changes."  Similarly, in July 2011, the Veteran was assessed to have venous insufficiency, and a VA physician noted the lower extremity swelling "likely represents venous insufficiency from prior knee replacement surgery."  It is noteworthy that a review of available VA and private treatment records dated prior to the June 2007 right TKA are negative for diagnoses of cellulitis and chronic venous insufficiency, supporting the foregoing conclusions that the onset of those conditions was the right TKA.

Also supportive of a causal connection between the Veteran's chronic venous insufficiency and recurrent ipsilateral cellulitis, and his right TKA, is a June 2013 VA opinion conducted for purposes of evaluation of the claims under Section 1151.   Examiner reviewed claims file, found that recurrent ipsilateral cellulitis and chronic venous stasis were not the result of VA error or fault in performing the TKA, noting that "[i]nherent risks are involved with every procedure which is one of the reasons for informed consent."  Significantly, examiner did not attribute those disabilities to any other cause, and, in discussing inherent risks, implicitly found that they were related to the TKA.  Significantly, there are no contrary opinions of record.

Given the competent and probative medical evidence linking the Veteran's chronic venous insufficiency and recurrent ipsilateral cellulitis to his right TKA, which is consistent with the medical evidence of record showing an onset of those conditions after the June 2007 right TKA, and absent competent medical evidence to the contrary, the Board finds that secondary service connection is warranted for residual chronic venous insufficiency and recurrent ipsilateral cellulitis.  38 C.F.R. § 3.310.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's right knee disability (e.g., pain and weakness of the knee that limits functional motion to levels described above without other impairment of the right knee joint other than instability) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, given the Board's grants of secondary service connection for chronic venous insufficiency and recurrent ipsilateral cellulitis, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to the service-connected right knee disability and total replacement of the right knee, or based on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Service connection for ischemic heart disease, to include CAD, is granted.

Service connection for chronic venous insufficiency secondary to the service-connected right knee disability, status post TKA, is granted.

Service connection for recurrent ipsilateral cellulitis secondary to the service-connected right knee disability, status post TKA, is granted.

An evaluation greater than 60 percent for post-total right knee replacement is denied.


REMAND

The Board finds that further development of the remaining claims on appeal is required.

Turning first to the basal cell carcinoma increased rating claim, the Veteran was last examined for that disability in July 2009, nearly eight years ago.  More recent VA treatment records dated in December 2015 show dermatological treatment, to include for squamous cell carcinoma in situ with follicular involvement on the scalp.  It is unclear whether the recent treatment for skin cancer is related to his service-connected basal cell carcinoma.  In this regard, a review of the Mayo Clinic's website pertaining to basal cell carcinoma reveals that complications of basal cell carcinoma include an increased risk of developing other types of skin cancer, such as squamous cell carcinoma.  Based on the foregoing, and the fact that it has been over seven years since the Veteran's skin condition was last examined, the Veteran should be afforded a new skin examination. 

Turning to the service connection claims, the Veteran contends that he has a thyroid disability, diagnosed as parathyroid adenoma, that is related to his in-service exposure to ionizing radiation.  The record shows that pursuant to a November 2011 VA examination for purposes of the Ionizing Radiation Registry, the Veteran was informed that he can claim "parathyroid adenoma"  due to his radiation exposure in service.  However, there are no other diagnoses of parathyroid adenoma in the medical records.  The Veteran's exposure to ionizing radiation has been confirmed and conceded in this case.

As to diseases related to ionizing radiation, there are three ways in which a Veteran may be service connected.  First, there are certain types of cancer which will be presumptively service connected in a radiation-exposed Veteran, including cancer of the thyroid.  See 38 U.S.C.A. § 1112 (c)(West 2014); 38 C.F.R. § 3.309(d) (2016).  A "radiation-exposed" Veteran is someone who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk" activity means onsite participation in a test involving the atmospheric detonation of a nuclear device, and includes service as a member during an operational period for Operation Plumbbob from May 28, 1957, through October 22, 1957.  38 C.F.R. § 3.309(d)(3)(ii),(iv),(v).

Second, 38 C.F.R. § 3.311(b) (2016) includes a list of "radiogenic diseases," including non-malignant thyroid nodular disease and parathyroid adenoma, as well as "any other cancers," which may be service connected in Veterans exposed to ionizing radiation provided that certain conditions specified in that regulation, including dates of manifestation, are met.  38 C.F.R. § 3.311(b) further states that, if the Veteran has one of the radiogenic diseases, a dose estimate should be obtained and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service. 

Third, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, it remains unclear whether the Veteran currently has or had at any point during the period on appeal a thyroid disability, claimed as parathyroid adenoma.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In this regard, while the November 2011 IRR examination appears to have resulted in an assessment of parathyroid adenoma, as stated, there is no other diagnosis of parathyroid adenoma of record, and the November 2011 examination notes do not support the diagnosis as they show a normal thyroid.  Therefore, a VA examination is necessary.  If the Veteran is diagnosed with a non-malignant thyroid nodular disease, parathyroid adenoma, or any other related cancer or radiogenic diseases, the AOJ should refer the case to the VA Under Secretary for Benefits for review along with the dose estimates of record.

Finally, concerning peripheral neuropathy, given the Board's above factual finding that the Veteran was exposed to herbicides while stationed in Thailand, a VA examination is necessary to determine whether the Veteran has peripheral neuropathy that is related to diabetes mellitus, which is a presumptive condition related to herbicide exposure, or peripheral neuropathy that is otherwise presumptively or directly related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding treatment records from VA, to include reports of any additional IRR or occupational examinations relating to radiation exposure such as the one conducted in August 2014.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Ask the Veteran to provide the names and addresses of private medical care providers, if any, who have recently treated him for his basal cell carcinoma, thyroid, and peripheral neuropathy.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Then, schedule the Veteran for a VA dermatological examination to determine the nature and current severity of any basal cell carcinoma residuals.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  
The examiner should also address whether the Veteran's squamous cell carcinoma is considered a residual of his basal cell carcinoma.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

4.  Schedule the Veteran for a neurologic examination to address his peripheral neuropathy.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  The examiner should diagnose all neurological disabilities and specifically comment as to the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy was incurred in service, or is the result of conceded herbicide exposure therein.  Please explain why or why not.  In rendering this opinion, the examiner is invited to comment on the significance, if any, of the Veteran's current diabetes mellitus diagnosis as it relates to peripheral neuropathy.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Then, afford the Veteran a VA examination to determine the precise nature of his thyroid disability claimed as parathyroid adenoma.  All indicated tests and studies should be performed.  The examiner should diagnose all thyroid disabilities and specifically comment as to the following:

(a) The examiner should confirm if the Veteran has or had any time parathyroid adenoma.  

(b) The examiner should confirm if the Veteran otherwise has a radiogenic disease, including non-malignant thyroid nodular disease, or any other related cancer.

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's thyroid disability was incurred in active service, or is otherwise related to service, specifically considering his claimed exposure to ionizing radiation on during Operation Plumbbob from May 28, 1957, through October 22, 1957.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  If, and only, if, there is medical evidence that the Veteran has been diagnosed with parathyroid adenoma, non-malignant nodular thyroid disease, or any other related cancer, radiogenic diseases, that became manifest five years or more after October 1957, pursuant to 38 C.F.R. § 3.311 (b)(c), obtain a new dose estimate if necessary, or using the dose estimate already of record or one recently requested in January 2017, and refer the case to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's radiogenic disease resulted from such in-service exposure. 

7.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims of entitlement to an increased rating for basal cell carcinoma and service connection for peripheral neuropathy and parathyroid adenoma.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


